UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-7647



DONNIE EDWARD MAY,

                                               Plaintiff - Appellant,

          versus


MACK JARVIS, Secretary of Correction; ATTORNEY
GENERAL OF NORTH CAROLINA,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-97-218-3-2-MU)


Submitted:   August 31, 2001             Decided:   September 14, 2001


Before WIDENER, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donnie May, Appellant Pro Se. Clarence Joe DelForge, III, OFFICE
OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Donnie May seeks to appeal the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2000).    We have reviewed the record and the district court’s

opinion and find no reversible error.       Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of   the   district   court.   May   v.   Jarvis,   No.   CA-97-218-3-2-MU

(W.D.N.C. filed Oct. 10, 2000; entered Oct. 13, 2000). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                 DISMISSED




                                     2